DETAILED ACTION
	In Reply filed on 19 March 2021, claims 1-5, 9-18, and 20-23 are pending. Claims 1 and 20 are currently amended. Claims 6-8 and 19 are previously or currently canceled, and claims 22 and 23 are newly added.  Claims 1-5, 9-18, and 20-23 is considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lock See Yu-Jahnes on 24, 25 August 2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A three-dimensional modeling apparatus, comprising:
a movable stage;

a supply nozzle configured to supply a material to the curved rigid surface of the rigid cylindrical constraining body, wherein the material is delivered into a slit region formed of a gap between the stage and the linear region via rotation of the rigid cylindrical constraining body, wherein a thickness of the material is determined by the gap, and wherein the material is curable by energy of an energy ray; 
[[an]] a movable irradiation unit located in the hollow internal region of the rigid cylindrical constraining body, the irradiation unit being configured to irradiate the material with the energy ray by focusing the energy ray to pass as a focused spot through the rigid cylindrical constraining body to the material in the slit region, wherein the irradiation unit is movably supported by a guide rail such that the irradiation unit is movable in a direction parallel to the axis of rotation of the rigid cylindrical constraining body; 
a guide roller configured to support rotation of the rigid cylindrical constraining body; and

wherein at both the first and second positions the stage is aligned with the rigid cylindrical constraining body along a stacking direction that is different from the second direction,
wherein the processor is further configured to operate the at least one movement mechanism to move the stage relative to the rigid cylindrical constraining body along the stacking direction to create a stack of a plurality of the cured layer of the material.

Claim 20. (Currently Amended) A method of manufacturing an object using a three-dimensional modeling apparatus, 
the three-dimensional modeling apparatus including 
a movable stage and a rigid rotatable cylinder comprised of a rigid cylindrical constraining body having a curved rigid surface that includes a linear region oriented along a first direction parallel to an axis of rotation of the rigid cylindrical constraining body, the curved rigid surface having a fixed radius of curvature, and the rigid cylindrical constraining body being arranged so as to be 
the method comprising:
rotating the rigid cylindrical constraining body to deliver a material into a slit region formed of a gap between the stage and the linear region, the material being curable by energy of an energy ray from an irradiation unit, wherein a thickness of the material is determined by the gap;
moving the irradiation unit in a direction parallel to the axis of rotation of the rigid cylindrical constraining body, the irradiation unit being supported for movement in a hollow internal region of the rigid cylindrical constraining by a guide rail;
irradiating the material with the energy ray by focusing the energy ray to pass as a focused spot through the rigid cylindrical constraining body to the material in the slit region;
supporting rotation of the rigid cylindrical constraining body using a guide roller; 
operating at least one movement mechanism to move the stage relative to the rigid cylindrical constraining body along a second direction different from the first direction to form a cured layer of the material, wherein operating the at least one movement mechanism comprises placing the stage at a first position along the second direction and at a second position along the second direction, wherein at both the first and second positions the stage is aligned with the rigid 
operating the at least one movement mechanism to move the stage relative to the rigid cylindrical constraining body along the stacking direction to create a stack of a plurality of the cured layer of the material.

Claim 22. (Currently Amended) The three-dimensional modeling apparatus according to claim 1, whereinthe processor is configured to operate a power controller and a movement controller for the irradiation unit, to modulate an irradiation power of the energy ray during movement of the irradiation unit.

Claim 23. (Currently Amended) The method according to claim 20, wherein an irradiation power of the energy ray is modulated during the irradiating and while moving the irradiation unit.
 
(END)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Partanen (US 20060249884) in view of Boot (US 20060249884), Sterett (US 5617911), and Hull (US 20080206383) teaches all the claimed limitations (see pages 3-22 of the OA mailed on 12/22/2020; see also pages 2-10 of the Advisory Action mailed on 04/13/2021), but does not specifically teach the limitation “wherein the irradiation unit is movably supported by a guide rail such that the irradiation unit is movable in a direction parallel to the axis of rotation of the rigid cylindrical constraining body,” which is further amended as presented above. 
Partanen teaches that the photopolymer build material is imaged by radiation projected from either a digital UV projector or a digital visible light projector (i.e., irradiation unit as recited in claim 1) and solidified layer-by-layer, and the projector includes a spatial light modulator, such as a digital micro-mirror device (“DMD”) that selectively illuminates pixels for imaging (¶ [0027]).  Although the digital projector of Partanen can selectively irradiate the build material along the axis of rotation of the cylindrical containing body, the digital projector is not movably supported by a guide rail. Furthermore, it would NOT be obvious to support and move the digital projector along the axis in use of a guide rail because the selective illumination of each pixel from the digital projector is electronically controlled and would generate a spatially resolved irradiation without moving the digital projector. 
Boot teaches that solidifying means 309 (i.e., irradiation unit) for emitting radiation is located inside of construction shape 306 (i.e., a rigid rotatable cylinder comprising of a rigid cylindrical constraining body) (¶ [0045]; FIGURES 5A, 5B) but is silent to the movement of the solidifying means supported by a guide rail. 

Therefore, modified Partanen does not teach all the claimed limitations and the motivation to combine, and thus claim 1 is allowable.  Claims 2-5, 9-18, and 22 are allowable as being dependent from claim 1.  
Regarding claim 20, Partanen in view of Boot, Sterett, and Hull teaches all the claimed limitations (see pages 24-30 of the OA mailed on 12/22/2020; see also page 11 of the Advisory Action mailed on 04/13/2021), but does not specifically teach the limitation “moving the irradiation unit in a direction parallel to the axis of rotation of the rigid cylindrical constraining body, the irradiation unit being supported for movement in a hollow internal region of the rigid cylindrical constraining by a guide rail,” which is further amended as presented above. 
For the same reason as presented above in the paragraphs regarding claim 1, modified Partanen does not teach all the claimed limitations and the motivation to combine, and thus claim 20 is allowable.  Claims 21 and 23 are allowable as being dependent from claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        



/LEITH S SHAFI/Primary Examiner, Art Unit 1744